Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant's election without traverse of Group I, claims 1-17 in Paper mailed dated 07/21/22 is acknowledged. 

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 4-6, 9 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bayat et al. (Applicants’ admission Prior Art, "Model-based high precision tuning of NOR flash memory cells for analog computing applications.").
	As per independent claim 4, Bayat et al teach the claimed invention.
Claim 4. A method of tuning a selected non-volatile memory cell (figures 1, 2) in a vector-by- matrix multiplication array (figure 1) of non-volatile memory cells, the method comprising: 
(i) setting an initial target for the selected non-volatile memory cell (figures 5, 6; page 1, lines 25-32); 
(ii) performing a programming operation on the selected memory cell (figure 2; page 1, lines 21-25); 
(iii) performing a read operation on the selected memory cell and determining a cell output drawn by the selected memory cell during the read operation (figures 2, 5; page 1, lines 21-32); 
(iv) calculating an output error based on a difference between the determined output and the initial target (figures 2, 5b; page 1, lines 21-32); and 
(v) repeating steps (i), (ii), (iii), and (iv) until the output error is less than a predetermined threshold (figure 2; page 1, lines 21-25).
	As per dependent claim 5, further comprising: reading a current drawn by the selected non-volatile memory cell (figures 2, 5; page 1, lines 21-32).
	As per dependent claim 6, further comprising: performing a soft erase operation (figure 2; page 1, lines 21-25).
As per dependent claim 9, wherein the selected non-volatile memory cell stores a positive weight (figures 2, 5; page 1, lines 21-32).
As per dependent claim 13, wherein one or more cells in the vector-by- matrix multiplication array are programmed using Fowler-Nordheim tunneling (page 1, lines 21-32).
As per dependent claim 14, wherein one or more cells in the vector-by- matrix multiplication array are programmed using source side injection (figure 4a; page 1, lines 21-32).
As per dependent claim 15, further comprising: performing a sector erase; and performing steps (i), (ii), (iii), and (iv) for the sector (figure 2; page 1, lines 21-25).
As per dependent claim 16, wherein the programming operation overshoots the target and a new target is calculated based on the overshoot.  Bay et al do not directly disclose “the programmability operation exceeds the target, and a new target is calculated on the basis of the excess”; however, the technique is merely a simple variation of the programmability operation, and such a variation does not produce an unexpected effect.

				Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
5.	Claims 1-3, 7-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bayat et al. (Applicants’ admission Prior Art, "Model-based high precision tuning of NOR flash memory cells for analog computing applications.")
in view of Tran et al (Applicants’ admission Prior Art, Pub. No. US 2019/0164617 A1).
	As per independent claim 1, Bayat et al. have been discuss in paragraph No. 3 above. Bayat el al disclose ALL the claimed features except (1) “(iii) performing a coarse programming operation on the selected memory cell” and (2) “(iv) performing a fine programming operation on the selected memory cell”.  However, the features are old and well known in the art, e.g., Tran et al disclose  a method for tuning a selected non- volatile memory unit in a vector matrix multiplication array of a non-volatile memory unit (figure 1; description, paragraph [0125]), and the method comprises: (iii) executing a coarse programmability operation on the selected memory unit; (iv) executing a fine programmability operation on the selected memory unit (figures 45, 47, 48; description, paragraph [0125]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tran et al features in Bayat et al because the propose method of tuning a selected non-volatile memory cell as claimed.
	As per dependent claim 2, wherein the initial current target is derived using a mathematical function (see Tran et al, figure 45; description, paragraphs [0125], [0126]).
	As per dependent claim 3, wherein the initial current target is derived from a look-up table (see Tran et al, figure 45; description, paragraphs [0125], [0126]).
	As per dependent claim 7, further comprising: performing a coarse programming-verify cycle (see Tran et al, figure 45; description, paragraph [0125]).
	As per dependent claim 8, further comprising: performing a fine programming-verify cycle (see Tran et al, figure 45; description, paragraph [0125]).
	As per dependent claim 17, wherein the programming operation undershoots the target and a new target is calculated based on the undershoot (see Tran et al, figure 45; description, paragraph [0125]).

6.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bayat et al. (Applicants’ admission Prior Art, "Model-based high precision tuning of NOR flash memory cells for analog computing applications.") in view of et al (Applicants’ admission Prior Art, Guo, “Mixed signal neuro computing based on
floating-gate memories”).
	Bayat et al. have been discuss in paragraph No. 3 above. Bayat et al. do not disclose the detailed features of claims 10-12; however, Guo does show the claimed features. 
	As per dependent claim 10, wherein the selected non-volatile memory cell stores a negative weight (Guo discloses … one selected non-volatile memory unit having one negative weight stored therein (pages 60-62)).
	As per dependent claim 11, wherein a selected non-volatile memory cell stores a positive weight and a selected non-volatile memory cell stores a negative weight (Guo discloses … one selected non-volatile memory unit having one positive weight stored therein and one selected non-volatile memory unit having one negative weight stored therein (pages 60-62)).
	As per dependent claim 12, wherein the positive weight is non-zero and the negative weight is non-zero (Guo discloses that the positive weight is non-zero and the negative weight is non-zero (pages 60-62)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guo features in Bayat et al because the propose method of tuning a selected non-volatile memory cell as claimed.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited reference is art of interest.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182